DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the receipt of the Applicant’s amendment filed on 12/07/2021.  Claim 1 has been amended.  Claims 1-8 are currently pending in the present application. 

Response to Arguments
Applicant’s arguments, see Applicant/Remarks, filed 12/07/2021, with respect to claim 1 has been fully considered and are persuasive.  The objection of claim 1 has been withdrawn.  Claim 1 is not in condition for allowance and is now allowed.
Claims 2-8 were previously allowed.
Therefore the present application, claims 1-8, are in condition for allowance and are allowed.




Allowable Subject Matter
Claims 1-8 are allowed.

	The Applicant's reply make evident the reasons for allowance.  Specifically, the substance of Applicant’s remarks filed on 12/07/2021 are persuasive, as such the reasons for allowance are on record and no further statement is deemed necessary.

Notable Prior Art Reference(s):
Frey et al. (US 2013/0264390 A1 herein Frey): Frey teaches an RFID system 110 includes a RFID reader 112 and an RFID device 114, which may be or comprise an active or passive RFID tag or label. The reader 112 emits electromagnetic signals 122b at a particular frequency or frequencies tailored for reception by the RFID device 114. The reader 112 also receives and detects electromagnetic signals 122a that are emitted by the device 114, where the signals 122a are typically of the same or similar frequency as signals 122b. The signals 122a may be modulated to include information about the device 114, or about an article to which the device 114 is attached or in which the device is embedded (Frey — Figure 1, and [0036]). The RFID device 114 includes an electrically insulating substrate 116 and an antenna 118 formed on or in the substrate (Frey — [0037]-[0038]). Frey also teaches antennas of Figures 4a-c have a coiled or spiral design suitable for use at HF frequencies and the antennas in Figure 4d and 4e have dipole or folded dipole designs suitable for use at UHF frequencies (Frey — Figures 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/APRIL G GONZALES/Primary Examiner, Art Unit 2648